              Case 2:21-cv-00149-RMP                   ECF No. 7           filed 08/04/21     PageID.35 Page 1 of 1
AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT                                                     FILED IN THE
                                                                                                                      U.S. DISTRICT COURT
                                                                   for the_                                     EASTERN DISTRICT OF WASHINGTON

                                                      Eastern District of Washington
                SUNBELT RENTALS, INC.,
                                                                                                                Aug 04, 2021
                                                                                                                     SEAN F. MCAVOY, CLERK

                                                                       )
                             Plaintiff                                 )
                                v.                                     )        Civil Action No. 2:21-CV-149-RMP
  COLUMBIA PULP I, LLC, and COLUMBIA PULP II,                          )
                     LLC,                                              )


                            Defendant
                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

’ the plaintiff (name)                                                                                          recover from the
defendant (name)                                                                                                   the amount of
                                                                            dollars ($                ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of              % per annum, along with costs.

’ the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: Plaintiff’s Notice of Voluntary Dismissal with Prejudice, ECF No. 5, is APPROVED. Plaintiff’s Complaint is dismissed
’
              with prejudice and without fees or costs to any party.




This action was (check one):
’ tried by a jury with Judge                                                                           presiding, and the jury has
rendered a verdict.

’ tried by Judge                                                                            without a jury and the above decision
was reached.

✔
’ decided by Judge                               Rosanna Malouf Peterson




Date: 8/4/2021                                                                CLERK OF COURT

                                                                               SEAN F. McAVOY

                                                                               s/ Courtney Piazza
                                                                                            (By) Deputy Clerk

                                                                               Courtney Piazza
